DETAILED ACTION

The applicant alleges that the prior art of record does not teach the elements of independent claims 20-21 and 40-42.  The examiner notes that regarding claim 20, the applicant argues that the James et al. reference does not consider the starting times of when the monitored process step started during one of the performances of the production process.  The examiner notes that in paragraph [0104] of the James et al. reference it states “We start with a description of a traditional treatment of sensor data given in the form of a time series describing the evolution of an underlying dynamical system”, etc.  This demonstrates that there is a starting time for the performance of the process step.  In paragraph [0128] - [0129] of the James et al. reference the coherence-based fault detector detects time-correlated sensor data to detect faults within the measurements recorded by the sensors.  This demonstrates that there are starting times for which the performance of the process step has started.  Also in paragraph [0144] of the James et al. reference, it states how there are different modes for operating the system.  The modes match the observable states of the system.  One of the states of the system is startup, which further demonstrates that there is a starting time for the performance of the process step.  Further, in paragraph [0154] of the James et al. reference, it states “Consider an automobile engine, for example.  While "Off" it would be in one (very boring) mode.  "Start" would be another, which is different from "Run" because during "Start" the electric starter is active.”, etc.”.  This demonstrates that there is a starting time for the performance of the process step.  In paragraphs [0334] – [0336] of the James et al. reference, it explains how time–series forecasting is used, where future values for t > 0 is presented in the form of an ensemble of possible time series.  Having values for a time greater than 0, further demonstrates that there is a starting time for the 
Also, the applicant argues that the James et al. reference does not have direct access to the time at which the data from the physical sensors was obtained in relation to the starting times.  The examiner notes that the claim language of claim 20 does not mention having "direct access".  The claim language of claim 20 states "a monitoring unit designed to be set up and connected such that it has real-time access to measurement results obtained by said measurement devices, etc.".  Further, the applicant argues that the Wegerich reference doesn’t teach individual process steps of a production process.  The examiner notes that in paragraph [0015] of the Wegerich reference, a machine being monitored where data is received.  A system is connected or integrated to a process control system in an industrial setting, where it acquires data from the system over a network connection.  In paragraph [0133] of the Wegerich reference there’s a process control system at a chemical processing plant that can output control commands for corrective action in the event of a diagnosis of an impending failure.  With data being received and the process control system correcting the control commands in the diagnosis of an impending failure, demonstrates that the process steps of the production are being monitored, since to determine the diagnosis of an impending failure during the process, one would have to know where within the process the failure is occurring.  Also, the applicant argues that the Wegerich reference does not consider the starting times.  The examiner notes that the Wegerich reference was not used in rejecting this limitation of claim 20.  Therefore, the applicant’s argument is moot.
The applicants argument that the James et al. reference doesn’t teach a primary model including the basic function representing the time dependency of the measurement results during MD) representing a time dependency of the measurement results, since the sensor data that is generated is in the form of a time series, where the time series is considered as a realization of a stochastic process.  The information from a stochastic process can be obtained when the process is stationary.  To obtain the information with a non-stationary process, a dynamical process uses linear and polynomial trends or harmonic oscillations. Also, the examiner notes that when stating in section 9 on Pg. 5 of the Final office action dated 3/25/21, that “the white box (deterministic model) is the secondary model, since its components are being fitted to the black box (stochastic model)”, the examiner is referring to the applicant’s arguments in section 8 on Pg. 4 of the Final office dated 3/25/21 that states “Applicant submits that this is the inverse of the Examiners understanding expressed in section 9 and clearly shows that the white box/the physical model does not correspond to the secondary model including the dispersion of the residuals”.  Regarding the limitation of claim 20 that states “a first property given by a set of fitted coefficients determined by best fitting the basic function to the measurement results obtained by the respective measurement device during a performance of the step”, the examiner considers the model fitting is based on equation 4.2.3 (paragraph [0224]) and the sensor measurements are executed and fitted coefficients are obtained see paragraphs [0224] – [0227] of the James et al. reference.

Regarding the applicants arguments for the examiner’s response in section 13 of the Final office action, the applicant argues that the phrase “impact of the type of disturbance” used in claim 27 of the current application is defined, since the claim language states that the impact of the type of disturbance is on the properties of the model.  The examiner notes that the current claim language states that an impact of the type of disturbance is being determined on the properties of the model.  However, as stated in the Final rejection dated 3/25/21, the type of 
Regarding the applicants arguments for the examiner’s response in section 15 of the Final office action, the examiner notes that the applicant argument regarding the “validating performances of monitored steps” of claim 28 of the current application is moot, since the current claims have been amended to state “validating performances of the monitored steps”.  Also, the applicant argues that the James et al. reference doesn’t teach the limitation of claim 28 that states “validating performances of the monitored steps during which no fault was detected”.  The applicant argues that each validation is a diagnosis result obtained is based on the previously determined model.  The examiner notes that the claim limitation as shown above, does not state that each validation is a diagnosis result obtained is based on the previously determined model.  Therefore, the examiner considers the component trained with examples of nominal operating data covering every major mode of operation to be the validating performances of monitored steps, since the examples are detailed to capture the expected system dynamics, see paragraph [0098] of the James et al. reference.
Regarding the Examiner’s response at section 17 of the Final office action dated 3/25/21, the applicant argues that the prior art of record does not teach the limitation of claim 29 that states “and updating the model stored in the monitoring unit based on measurement results of validated performances of the respective step”.  The examiner notes that as stated in the Final office action dated 3/25/21, in paragraph [0099] of the James et al. reference, there are 
The applicant also argues that the James et al. and Wegerich et al. references do not form a prima facie case of obviousness.  The examiner respectfully disagrees.  The James et al. reference is teaches generalized formalism for diagnostics and prognostics in an instrumented system which can provide sensor data.  The Wegerich et al. reference teaches a system for empirically diagnosing a condition of a monitored system.  This demonstrates that the James et al. and Wegerich et al. references are from the same field endeavor of diagnosing a system that is being monitored.  The applicant’s arguments are not persuasive.  The rejection is being maintained. 

/BERNARD E COTHRAN/            Examiner, Art Unit 2128                                                                                                                                                                                            
/AKASH SAXENA/            Primary Examiner, Art Unit 2128